Title: From George Washington to Brigadier General David Forman, 27 October 1777
From: Washington, George
To: Forman, David

 

Dear Sir
Head Quarters [Whitpain Township, Pa.] 27th October 1777

I am glad to find by yours of the 26th that you had arrived at Red Bank, and I hope from your exertions in that quarter that the Militia will be induced to come out. I take the Body of Men, that have been seen crossing schuylkill, to be a covering party to the Waggons going down for a Convoy of Stores and provisions provided they did not cross to Billingsport as they have a road leading over province and Tinicum Islands to the Mouth of Derby Creek, at which place they debark their provisions &ca. The possession of Red Bank is a thing of so much importance to the Enemy, that I am confident they will leave nothing untried to make themselves Masters of it. I have ordered a considerable reinforcement from hence, who are only waiting for the Weather to clear up. In the mean time, I beg you will assemble every Man you can, and after throwing as many into the fort as will be sufficient for the Works, post the others in some convenient place to fall upon the Enemy in the Rear should they set down to invest it. Be pleased to keep me constantly advised of any movements of the Enemy. I am Dr sir yrs &c.

⟨G. W——n⟩

